DETAILED ACTION

Brief Summary
This is a non-final Office action regarding reissue U.S. Application 17/223.257 (hereafter “the reissue ‘257 Application”), which is a reissue application of U.S. Patent 10,257,872 (hereafter “the ‘872 Patent”).

The ‘872 Patent originally issued on April 9, 2019, with the inventor of Naohisa Matsumoto, having original claims 1-4.  Here, the ‘872 Patent was field as U.S. Application 15/308,957, being filed as a 35 U.S.C. 371 Application on November 4, 2016, being the national stage of PCT/JP2015/063376, filed on May 8, 2015, which claims domestic priority of U.S. provisional application 61/991,015, filed on May 9, 2014.

As noted above, the ‘872 Patent originally issued with patented claims 1-4.  With this, a preliminary amendment was filed on April 6, 2021, which amends claims 1, 2, and 4, cancels claim 3, and adds new claim 5.  Thus, with the amendment dated April 6, 2021, claims1, 2, 4, and 5 are pending, with claims 1,  4, and 5 being independent.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,257,872 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Improper Recapture and Rejection under 35 U.S.C. 251
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. XicorLLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(1)):
“(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(A)) In the instant case and by way of the instant amendment dated April 6, 2021, Applicant is seeking to broaden each of independent claims 1, 4, and 5, whereby each of these independent claims do not include “the frequency location of the D2D data resource is determined on the basis of a subframe number assigned for the D2D data transmission, the time location of the D2D data resource is determined on the basis of an identifier included in the scheduling assignment information, a fixed number of retransmissions of the scheduling assignment information is specified in the scheduling assignment information, …a same frequency location is used for both scheduling assignment information transmissions and scheduling assignment information retransmissions”, as required in original independent claims 1 and 4.  Here, these features, as originally required in the patented claims are removed in the amended claims, and replaced with the limitation “the transmitter is configured to retransmit the scheduling assignment information by hybrid automatic repeat request (HARQ)”, as recited in amended claim 1, and similarly in amended independent claim 4 and new claim 5.

(Step 2: MPEP 1412.02(B)) In the record of the prior U.S. Patent Application 15/308,957, for which the instant ‘872 Patent matured from, the original prosecution indicates that in an amendment dated January 4, 2019, the Applicant amended both of independent claims 1 and 4 to include the features of “a fixed number of retransmissions of the scheduling assignment information is specified in the scheduling assignment information, a new data identifier (NDI) field and a redundancy version (RV) field are exempted from the scheduling assignment information, and a same frequency location is used for both scheduling assignment information transmissions and scheduling assignment information retransmissions.”  Here, in this amendment dated January 4, 2019, these limitations, which were originally found in original dependent claims 5 and 6 (which were dependent on claims 1and 4, respectively), were incorporated into each of independent claims 1 and 4, with original claims 5 and 6 being canceled.

In this regard, in the Office action dated November 6, 2018, the original Examiner indicated that “Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.”  See page 5 of the Office action dated November 6, 2018.  Additionally, the Office action dated November 6, 2018 rejected original independent claims 1 and 4 as being unpatentable over the reference of “LG” (LG Electronics, “Control design for D2D broadcast communication”, 3GPP TSG RAN WG1 Meeting #76bis, March 31, 2014-April 4, 2014), in view of the reference of “Kim” (U.S. Pat. App. Pub. 2013/0223397).

Thus, in the amendment dated January 4, 2019, the Applicant amended independent claims 1 and 4 to include the features of the canceled dependent claims 5 and 6, as noted above.  With this, in the remarks filed by the Applicant with the amendment on January 4, 2019, the Applicant stated on page 4 that “However, it is respectfully submitted that the cited combination of LG and Kim fails to disclose , suggest, or otherwise render obvious the combinations of features presently set forth in amended claims 1 and 4. …More particularly, herein, independent claim 1 is amended to include the features of allowable claim 5, and independent 4 is amended to include the features of allowable claim 6.  Accordingly, Applicant respectfully requests that the Section 103 rejection over LG and Kim be withdrawn.”

Along this vein, this amendment dated January 4, 2019 was made to overcome the previously cited art rejection that was within the Office action dated November 6, 2018, which indicated that claims 1 and 4 were rejected, as noted above. Subsequently, a Notice of Allowance was issued on January 22, 2019, whereby the original Examiner provided a statement indicating reasons for allowance on page 2, stating “the prior art of record fails to teach or fairly suggest ‘a fixed number of retransmissions of the scheduling assignment information is specified in the scheduling assignment information; a new data identifier (NDI) field and a redundancy version (RV) field are exempted from the scheduling assignment information, and a same frequency location is used for both scheduling assignment information transmissions and scheduling assignment information retransmissions.’” 

With this, if an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art. The limitation omitted in the reissue claim(s) was added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. 

As noted above, in their Remarks in the original prosecution, the Applicant argued “However, it is respectfully submitted that the cited combination of LG and Kim fails to disclose, suggest, or otherwise render obvious the combinations of features presently set forth in amended claims 1 and 4. …More particularly, herein, independent claim 1 is amended to include the features of allowable claim 5, and independent 4 is amended to include the features of allowable claim 6.” See Remarks dated January 4, 2019, page 4.  Here, the amendment and remarks make clear that the amended features were intended to obviate the prior cited rejection, and the nature of the addition to the claims show that the limitations were added in direct reply to the rejection.  This is seen to establish the amended limitations as relating to subject matter previously surrendered.

(Step 3: MPEP 1412.02(C))  Here, the Examiner notes that the surrendered subject matter of independent claims 1, 4, and 5 of the ‘872 Patent revolves around the limitations that originally required “a fixed number of retransmissions of the scheduling assignment information is specified in the scheduling assignment information, … and a same frequency location is used for both scheduling assignment information transmissions and scheduling assignment information retransmissions”, as recited in original independent claims 1 and 4 of the ‘872 Patent, which have been eliminated from amended claims 1, 2, 4, and 5 in this reissue ‘257 Application.

In this regard, with respect to newly amended independent claims 1 and 4 and new claim 5, the surrendered subject matter is removed and replaced with “the transmitter is configured to retransmit the scheduling assignment information by hybrid automatic repeat request (HARQ)”, as now required in claim 1, and “retransmitting the scheduling assignment information by hybrid automatic repeat request (HARQ)”, as required in claims 4 and 5.

With this, with respect to the features of the instant claims 1, 4, and 5, the surrendered subject matter noted above from the original independent claims 1 and 4 of the ‘872 Patent has been partly removed from the proposed claims.  Particularly, these claims do not include the original limitations that has the functionality of “a fixed number of retransmissions of the scheduling assignment information is specified in the scheduling assignment information, … and a same frequency location is used for both scheduling assignment information transmissions and scheduling assignment information retransmissions”, but still recite “a new data identifier (NDI) field and a redundancy version (RV) field are exempted from the scheduling assignment information”.

Along this vein, as discussed in MPEP 1412.02(II)(C), if the surrender generating limitation (SGL) has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim such that the claim is broadened, the analysis based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012) is as follows:
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture. 


In this regard, with respect to the surrendered subject matter in independent claims 1, 4, and 5, it must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture. See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'"). "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870. On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644. It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.

Here it is noted that the broadened claim limitations at issue in amended claims 1, 4, and 5 appear to retain the feature of “a new data identifier (NDI) field and a redundancy version (RV) field are exempted from the scheduling assignment information”.  But as indicated below, these limitations of amended claims 1, 4, and 5 are met by the prior art (see the rejections below under 35 USC 102 and 35 USC 103), and thus it is demonstrated that the retained portion of the modified limitation is well known in the art.  Thus impermissible recapture exists in independent claims 1, 4, and 5.  Further, because a dependent claim carries each of the limitations of the claim(s) which they depend on, and dependent claim 2 does not provide any of the eliminated subject matter, claim 2 is also seen to be subject of impermissible recapture.  



Claim Rejections - 35 USC § 251
Claim 2 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
With the preliminary amendment dated April 6, 2021, dependent claim 2 now recites “a receiver configured to receive, from a base station, a first downlink control information (DCI) indicating allocation of radio resources used in the direct communication, the radio resources having a periodicity, wherein the receiver is configured to receive, from the base station, a second DCI instructing the user equipment to release the radio resources having the periodicity.”

With this, the specification of the ‘872 Patent is not seen to sufficiently describe “a receiver configured to receive, from a base station, a first downlink control information (DCI) indicating allocation of radio resources used in the direct communication, the radio resources having a periodicity, a second DCI instructing the user equipment to release the radio resources having the periodicity”.  


The Remarks filed with the preliminary amendment dated April 6, 2021 does provide alleged support for amended claims 1, 2, 4, and new claim 5, stating on page 5 of the submission that “Support for the foregoing new claims can be found in the original claims and throughout Applicant’s specification, particularly, column 10, lines 46-59. Claims 1, 4, and 5 are supported by original claims 1 and 4, Column 3, lines 8-14 and Column 9, lines 16-25 of issued U.S. Patent No. 10,257,872.  Claim 2 is supported by Figure 10, Column 3, lines 8-14 and Column 9, lines 3-37 of issued U.S. Patent No, 10,257,872.”

However, in reviewing the specification of the ‘872 Patent, these sections cited by the Applicant are not seen to indicate specific support for “a first DCI indicating allocation of radio resources used in the direct communication, the radio resources having a periodicity” and “a second DCI instructing the user equipment to release the radio resources having the periodicity”, as currently recited in claim 2.
With this, the Examiner is not aware of specific support for the limitations that recite “a first DCI indicating allocation of radio resources used in the direct communication, the radio resources having a periodicity” and “a second DCI instructing the user equipment to release the radio resources having the periodicity”, as now required in dependent claim 2.  Thus, the specification of the ‘872 Patent is not seen to sufficiently describe support for these features, and is considered new matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Particularly, as discussed above, dependent claim 2 now recites “a receiver configured to receive, from a base station, a first downlink control information (DCI) indicating allocation of radio resources used in the direct communication, the radio resources having a periodicity, wherein the receiver is configured to receive, from the base station, a second DCI instructing the user equipment to release the radio resources having the periodicity.”  With this, the specification of the ‘872 Patent is not seen to sufficiently describe “a receiver configured to receive, from a base station, a first downlink control information (DCI) indicating allocation of radio resources used in the direct communication, the radio resources having a periodicity, a second DCI instructing the user equipment to release the radio resources having the periodicity”.  

The Remarks filed with the preliminary amendment dated April 6, 2021 does provide alleged support for amended claims 1, 2, 4, and new claim 5, stating on page 5 of the submission that “Support for the foregoing new claims can be found in the original claims and throughout Applicant’s specification, particularly, column 10, lines 46-59. Claims 1, 4, and 5 are supported by original claims 1 and 4, Column 3, lines 8-14 and Column 9, lines 16-25 of issued U.S. Patent No. 10,257,872.  Claim 2 is supported by Figure 10, Column 3, lines 8-14 and Column 9, lines 3-37 of issued U.S. Patent No, 10,257,872.”

However, in reviewing the specification of the ‘872 Patent, these sections cited by the Applicant are not seen to indicate specific support for “a first DCI indicating allocation of radio resources used in the direct communication, the radio resources having a periodicity” and “a second DCI instructing the user equipment to release the radio resources having the periodicity”, as currently recited in claim 2.  With this, the Examiner is not aware of specific support for the limitations that recite “a first DCI indicating allocation of radio resources used in the direct communication, the radio resources having a periodicity” and “a second DCI instructing the user equipment to release the radio resources having the periodicity”, as now required in dependent claim 2.  Thus, the specification of the ‘872 Patent is not seen to sufficiently describe support for these features, and is considered new matter.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0290419, with the inventor of Christian Wengerter (hereafter “Wengerter”).

	Regarding claim 1, Wengerter discloses a user equipment [see paragraph 0048-0064] comprising:
a transmitter [see paragraphs 0057-0060] configured to transmit scheduling assignment information indicating a time-frequency location of a data resource by which user data in communication is transmitted [see Fig. 5, being the transmitted scheduling information in mode #2; also see Fig. 9, and paragraph 0119, wherein “In case of utilizing scheduling mode 2 for the protocol data unit the control channel information may have a similar content to those generated and sent in steps 903 and 904. Alternatively, the control channel signal may be formed for initial transmissions …”],
wherein the transmitter is configured to retransmit the scheduling assignment information by hybrid automatic repeat request (HARQ) [see paragraph 0023; also see Fig. 9, and paragraphs 0118-0120, wherein “In case of utilizing scheduling mode 1, the generated L1/L2 control channel signal may for example comprise the resource allocation for the already sent initial transmission (see block 902) and the retransmission of the protocol data unit to be sent as well as the transport format for the initial transmission and the retransmission of the protocol data unit (which should however not change or could be calculated from each other in typical cases). The indication of the resource allocation and transport format of the initial transmission in the control channel signal sent for the retransmission of the protocol data unit may be used by mobile station MS1 to again try decoding the initial transmission (stored in the HARQ buffer) using the control channel information, but is typically used to properly combine the current retransmission with the correct content from the HARQ buffer.”; also see paragraphs 0125-0131], and 
a new data identifier (NDI) field and a redundancy version (RV) field are exempted from the scheduling assignment information [see Fig. 5, whereby in scheduling mode #1, the NDI field and the RV field are not included; also see paragraphs 0125-0130, wherein “In the example shown in FIG. 5, the content/interpretation of the TF/RV/NDI field(s) is (are) is depending on the scheduling mode. Using scheduling mode 1 for the transmission of the protocol data unit, the control channel signal comprises a resource assignment (RA) field indicating the resource block(s) of the subframe carrying the protocol data unit (note that the resource assignment may have changed between initial and retransmission). In this example, the resource allocation field has the same size as in the control channel format for scheduling mode 2. As the transport block size of the retransmission may be assumed identical to same for the initial transmission this information may be encoded and obtained from the subsequent control channel field providing information on the initial transmission. …Further, the control channel signal comprises the before mentioned field providing information on the initial transmission (which is corresponding to the TF/RV/NDI field of the format for scheduling mode 2 in its position in the control channel signal and the field size). This field may for example be used to indicate the transport format (transport block size) and redundancy version of the initial transmission. For scheduling mode 1 no NDI is required, as the control channel signal is only sent for retransmissions. Therefore, in comparison to the format for scheduling mode 2, the entire field can be used for control information on the initial transmission.”; also see Fig. 9, and paragraphs 0116-0119].

Regarding claim 4, Wengerter discloses an apparatus [see paragraph 0048-0064] configured to control a user equipment, the apparatus comprising a memory and a processor [see paragraphs 0062-0064; also see paragraphs 0145-0149, wherein “It is recognized that the various embodiments of the invention may be implemented or performed using computing devices (processors). A computing device or processor may for example be general purpose processors, digital signal processors (DSP), application specific integrated circuits (ASIC), field programmable gate arrays (FPGA) or other programmable logic devices, etc. …Further, the various embodiments of the invention may also be implemented by means of software modules, which are executed by a processor or directly in hardware. Also a combination of software modules and a hardware implementation may be possible. The software modules may be stored on any kind of computer readable storage media, for example RAM, EPROM, EEPROM, flash memory, registers, hard disks, CD-ROM, DVD, etc.”], 
the processor is configured to execute processes of transmitting scheduling assignment information indicating a time-frequency location of a data resource by which user data in direct communication is transmitted [see Fig. 5, being the transmitted scheduling information in mode #2; also see Fig. 9, and paragraph 0119, wherein “In case of utilizing scheduling mode 2 for the protocol data unit the control channel information may have a similar content to those generated and sent in steps 903 and 904. Alternatively, the control channel signal may be formed for initial transmissions …”], and 
retransmitting the scheduling assignment information by hybrid automatic repeat request  (HARQ) [see paragraph 0023; also see Fig. 9, and paragraphs 0118-0120, wherein “In case of utilizing scheduling mode 1, the generated L1/L2 control channel signal may for example comprise the resource allocation for the already sent initial transmission (see block 902) and the retransmission of the protocol data unit to be sent as well as the transport format for the initial transmission and the retransmission of the protocol data unit (which should however not change or could be calculated from each other in typical cases). The indication of the resource allocation and transport format of the initial transmission in the control channel signal sent for the retransmission of the protocol data unit may be used by mobile station MS1 to again try decoding the initial transmission (stored in the HARQ buffer) using the control channel information, but is typically used to properly combine the current retransmission with the correct content from the HARQ buffer.”; also see paragraphs 0125-0131], 
wherein a new data identifier (NDI) field and a redundancy version (RV) field are exempted from the scheduling assignment information [see Fig. 5, whereby in scheduling mode #1, the NDI field and the RV field are not included; also see paragraphs 0125-0130, wherein “In the example shown in FIG. 5, the content/interpretation of the TF/RV/NDI field(s) is (are) is depending on the scheduling mode. Using scheduling mode 1 for the transmission of the protocol data unit, the control channel signal comprises a resource assignment (RA) field indicating the resource block(s) of the subframe carrying the protocol data unit (note that the resource assignment may have changed between initial and retransmission). In this example, the resource allocation field has the same size as in the control channel format for scheduling mode 2. As the transport block size of the retransmission may be assumed identical to same for the initial transmission this information may be encoded and obtained from the subsequent control channel field providing information on the initial transmission. …Further, the control channel signal comprises the before mentioned field providing information on the initial transmission (which is corresponding to the TF/RV/NDI field of the format for scheduling mode 2 in its position in the control channel signal and the field size). This field may for example be used to indicate the transport format (transport block size) and redundancy version of the initial transmission. For scheduling mode 1 no NDI is required, as the control channel signal is only sent for retransmissions. Therefore, in comparison to the format for scheduling mode 2, the entire field can be used for control information on the initial transmission.”; also see Fig. 9, and paragraphs 0116-0119].


Regarding claim 5, Wengerter discloses a method used in a user equipment [see paragraphs 0145-0149, wherein “It is recognized that the various embodiments of the invention may be implemented or performed using computing devices (processors). A computing device or processor may for example be general purpose processors, digital signal processors (DSP), application specific integrated circuits (ASIC), field programmable gate arrays (FPGA) or other programmable logic devices, etc. …Further, the various embodiments of the invention may also be implemented by means of software modules, which are executed by a processor or directly in hardware. Also a combination of software modules and a hardware implementation may be possible. The software modules may be stored on any kind of computer readable storage media, for example RAM, EPROM, EEPROM, flash memory, registers, hard disks, CD-ROM, DVD, etc.”], the method comprising:
transmitting scheduling assignment information indicating a time-frequency location of a data resource by which user data in direct communication is transmitted [see Fig. 5, being the transmitted scheduling information in mode #2; also see Fig. 9, and paragraph 0119, wherein “In case of utilizing scheduling mode 2 for the protocol data unit the control channel information may have a similar content to those generated and sent in steps 903 and 904. Alternatively, the control channel signal may be formed for initial transmissions …”], and 
retransmitting the scheduling assignment information by hybrid automatic repeat request  (HARQ) [see paragraph 0023; also see Fig. 9, and paragraphs 0118-0120, wherein “In case of utilizing scheduling mode 1, the generated L1/L2 control channel signal may for example comprise the resource allocation for the already sent initial transmission (see block 902) and the retransmission of the protocol data unit to be sent as well as the transport format for the initial transmission and the retransmission of the protocol data unit (which should however not change or could be calculated from each other in typical cases). The indication of the resource allocation and transport format of the initial transmission in the control channel signal sent for the retransmission of the protocol data unit may be used by mobile station MS1 to again try decoding the initial transmission (stored in the HARQ buffer) using the control channel information, but is typically used to properly combine the current retransmission with the correct content from the HARQ buffer.”; also see paragraphs 0125-0131], 
wherein a new data identifier (NDI) field and a redundancy version (RV) field are exempted from the scheduling assignment information [see Fig. 5, whereby in scheduling mode #1, the NDI field and the RV field are not included; also see paragraphs 0125-0130, wherein “In the example shown in FIG. 5, the content/interpretation of the TF/RV/NDI field(s) is (are) is depending on the scheduling mode. Using scheduling mode 1 for the transmission of the protocol data unit, the control channel signal comprises a resource assignment (RA) field indicating the resource block(s) of the subframe carrying the protocol data unit (note that the resource assignment may have changed between initial and retransmission). In this example, the resource allocation field has the same size as in the control channel format for scheduling mode 2. As the transport block size of the retransmission may be assumed identical to same for the initial transmission this information may be encoded and obtained from the subsequent control channel field providing information on the initial transmission. …Further, the control channel signal comprises the before mentioned field providing information on the initial transmission (which is corresponding to the TF/RV/NDI field of the format for scheduling mode 2 in its position in the control channel signal and the field size). This field may for example be used to indicate the transport format (transport block size) and redundancy version of the initial transmission. For scheduling mode 1 no NDI is required, as the control channel signal is only sent for retransmissions. Therefore, in comparison to the format for scheduling mode 2, the entire field can be used for control information on the initial transmission.”; also see Fig. 9, and paragraphs 0116-0119].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0295832, with the inventor of Kiseon Ryu et al. (hereafter “Ryu”) in view of U.S. Patent Application Publication 2010/0290419, with the inventor of Christian Wengerter (hereafter “Wengerter”).

	Regarding claim 1, Ryu discloses a user equipment [see Fig. 12, and paragraph 0024; also see paragraphs 0125-0131] comprising:
a transmitter [see Fig. 12, which includes a “transmitter” in the “RF module 535”; also see paragraph 0127, wherein “The processor 510 issues instructional information to the RF module 535, to initiate communication, for example, transmits radio signals comprising voice communication data. The RF module 535 comprises a receiver and a transmitter to receive and transmit radio signals.”] 
configured to transmit scheduling assignment information indicating a time-frequency location of a data resource by which user data in communication is transmitted [see paragraph 0034; also see paragraphs 0040, wherein “With reference to FIG. 3a, the RLC and MAC layers (terminated in an eNB 20 on the network side) may perform functions such as Scheduling, Automatic Repeat reQuest (ARQ), and Hybrid Automatic Repeat reQuest (HARQ). The PDCP layer (terminated in eNB 20 on the network side) may perform the user plane functions such as header compression, integrity protection, and ciphering.”; also see paragraph 0049, wherein “Control information transmitted over a PDCCH is referred to as Downlink Control Information (DCI). DCI includes resource allocation information for either a UE or a UE group and other control information. For example, DCI includes UL/DL scheduling information, an UL transmission (Tx) power control command, etc.”; also see paragraphs 0059-0065; also see step S1-3 in Fig. 9, and paragraphs 0085-0092, wherein “If UE 1 detects available ProSe channel(s) (i.e., idle ProSe channel(s)), UE 1 may report a channel sensing result and request assignment of ProSe channel to an eNB. The channel sensing result may include information indicating one or more idle ProSe channels of the plural ProSe channels.”],
wherein the transmitter is configured to retransmit the scheduling assignment information by hybrid automatic repeat request (HARQ) [see paragraph 0040; also see paragraphs 0048-0050, wherein “A variety of downlink control channels may be used in LTE(-A), for example, a Physical Control Format Indicator Channel (PCFICH), a Physical Downlink Control Channel (PDCCH), a Physical hybrid ARQ indicator Channel (PHICH), etc. The PCFICH is transmitted on the first OFDM symbol of the subframe, and carries information about the number of OFDM symbols used for transmitting control channels within the subframe. The PHICH carries a Hybrid Automatic Repeat reQuest Acknowledgment/Negative-Acknowledgment (HARQ ACK/NACK) signal as a response to an uplink transmission signal.”].

However, Ryu fails to expressly disclose if “a new data identifier (NDI) field and a redundancy version (RV) field are exempted from the scheduling assignment information.”

But Wengerter discloses a system and method that comprises:
transmitting scheduling assignment information indicating a time-frequency location of a data resource by which user data in direct communication is transmitted [see Fig. 5, being the transmitted scheduling information in mode #2; also see Fig. 9, and paragraph 0119, wherein “In case of utilizing scheduling mode 2 for the protocol data unit the control channel information may have a similar content to those generated and sent in steps 903 and 904. Alternatively, the control channel signal may be formed for initial transmissions …”], and 
retransmitting the scheduling assignment information by hybrid automatic repeat request  (HARQ) [see paragraph 0023; also see Fig. 9, and paragraphs 0118-0120, wherein “In case of utilizing scheduling mode 1, the generated L1/L2 control channel signal may for example comprise the resource allocation for the already sent initial transmission (see block 902) and the retransmission of the protocol data unit to be sent as well as the transport format for the initial transmission and the retransmission of the protocol data unit (which should however not change or could be calculated from each other in typical cases). The indication of the resource allocation and transport format of the initial transmission in the control channel signal sent for the retransmission of the protocol data unit may be used by mobile station MS1 to again try decoding the initial transmission (stored in the HARQ buffer) using the control channel information, but is typically used to properly combine the current retransmission with the correct content from the HARQ buffer.”; also see paragraphs 0125-0131], 
wherein a new data identifier (NDI) field and a redundancy version (RV) field are exempted from the scheduling assignment information [see Fig. 5, whereby in scheduling mode #1, the NDI field and the RV field are not included; also see paragraphs 0125-0130, wherein “In the example shown in FIG. 5, the content/interpretation of the TF/RV/NDI field(s) is (are) is depending on the scheduling mode. Using scheduling mode 1 for the transmission of the protocol data unit, the control channel signal comprises a resource assignment (RA) field indicating the resource block(s) of the subframe carrying the protocol data unit (note that the resource assignment may have changed between initial and retransmission). In this example, the resource allocation field has the same size as in the control channel format for scheduling mode 2. As the transport block size of the retransmission may be assumed identical to same for the initial transmission this information may be encoded and obtained from the subsequent control channel field providing information on the initial transmission. …Further, the control channel signal comprises the before mentioned field providing information on the initial transmission (which is corresponding to the TF/RV/NDI field of the format for scheduling mode 2 in its position in the control channel signal and the field size). This field may for example be used to indicate the transport format (transport block size) and redundancy version of the initial transmission. For scheduling mode 1 no NDI is required, as the control channel signal is only sent for retransmissions. Therefore, in comparison to the format for scheduling mode 2, the entire field can be used for control information on the initial transmission.”; also see Fig. 9, and paragraphs 0116-0119].

Ryu and Wengerter are combinable because they are from the same field of endeavor, both being 3GPP-LTE wireless communication systems that communicate between various network entities utilizing packets, which would include communicating hybrid automatic repeat request (HARQ) messages.  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the user equipment taught in Ryu include the functions requiring “wherein a new data identifier (NDI) field and a redundancy version (RV) field are exempted from the scheduling assignment information”, as recognized by Wengerter.  The suggestion/motivation for doing so would have been that the system of Ryu would become more efficient, as utilizing two different scheduling modes “may be advantageous for the transmission of user data of delay-sensitive services, where the (average) user data size of a protocol data unit is small in comparison to other service types”, as recognized by Wengerter in paragraph 0039.  This functionality described in Wengerter would allow for one scheduling mode to not include a NDI field and a RV field from the scheduling assignment information, as illustrated by Wengerter in Fig. 5, whereby this modification of the user equipment of Ryu would utilize these well-known techniques, and would therein yield predictable results.  Therefore, it would have been obvious to combine the teachings of Wengerter with the user equipment of Ryu to obtain the invention as specified in claim 1.

Regarding claim 2, Ryu and Wengerter disclose the user equipment discussed above in claim 1, and Ryu further comprising
a receiver configured to receive, from a base station [see Figs. 9 and 12], a first downlink control information (DCI) indicating allocation of radio resources used in the direct communication [see step S1-1B in Fig. 9, and paragraphs 0085-0086; also see paragraph 0064, wherein “Recently, Proximity-based Service (ProSe) has been discussed in 3GPP. The ProSe enables different UEs to be connected (directly) each other (after appropriate procedure(s), such as authentication), through eNB only (but not further through Serving Gateway (SGW)/Packet Data Network Gateway (PDN-GW, PGW)), or through SGW/PGW. Thus, using the ProSe, device to device direct communication can be provided, and it is expected that every devices will be connected with ubiquitous connectivity. Direct communication between devices in a near distance can lessen the load of network.”], the radio resources having a periodicity [see paragraphs 0074-0079, wherein “ProSe discovery procedure may be generally performed as follows: UE (i.e., ProSe discovering UE) sends a predefined radio signal (hereinafter, a ProSe discovery signal) for ProSe discovery with/without a certain periodicity when it needs to initiate a ProSe communication path with other UE (i.e., ProSe discovered UE), wherein the ProSe discovery signal is used for a ProSe-enabled UE to discover other ProSe-enabled UE; If a ProSe discovered UE receives the ProSe discovery signal, the ProSe discovered UE may respond to the ProSe discovering UE; and ProSe-enabled UEs negotiate their ProSe capabilities to establish the ProSe direct communication path between them.”; also see paragraphs 0085-0086], 
wherein the receiver [see Figs. 9 and 12] is configured to receive, from the base station, a second DCI instructing the user equipment to release the radio resources having the periodicity [see step S1-4 in Fig. 9, and paragraphs 0093-0095; also see paragraphs 0074-0080, wherein “Once a ProSe-enabled UE discovers other ProSe-enabled UE which it wants to communicate with, a ProSe connection setup procedure may be performed to provide a ProSe direct communication. In the ProSe direct communication, data traffics can be exchanged through a direct communication path between ProSe-enabled UEs.”].



Information Disclosure Statement
Some of the references submitted in the information disclosure statement filed April 6, 2021 have been considered.  However, no legible copy of the foreign patent document and non-patent literature publications is found in the record, therein failing to comply with 37 CFR 1.98(a)(2).  Thus, these references have not been considered, as indicated by a line through the citation (see attached initialed and signed PTO/SB/08a form).

With this, the information disclosure statement filed April 6, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein, regarding the cited foreign patent document and each non-patent literature publication, have not been considered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892):
Chen et al. (U.S. Patent Application Publication 2011/0243079) discloses a wireless telephony system and method that describes various control signals communicated between user equipment and a base station.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph R. Pokrzywa whose telephone number is (571)272-7410.  The examiner can normally be reached on Monday-Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992